Citation Nr: 1760536	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO. 12-04 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial increased rating in excess of 30 percent for migraine headaches.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy from December 7, 1976 to December 6, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction has since been transferred to the RO in Phoenix, Arizona.

The Veteran had requested a hearing before the Board in the VA Form 9, Appeal to the Board; however, in October 2015, the Veteran, through his representative, withdrew the request for a Board hearing.  Thus, there is no hearing request pending at this time. 

In November 2017, the Veteran, through his representative, submitted a motion to advance the Veteran's case on the docket.  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).  Good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.

In the October 2017 brief to the Board, the Veteran's representative stated that the Veteran should be awarded service connection for depression and assigned a 70 percent rating. Service connection for depression was denied in a June 2017 rating decision, and notification of this determination was provided to the Veteran and his representative in July 2017. The issue of entitlement to service connection for depression is not currently before the Board. In the October 2017 brief, the Veteran's representative does not address the June 2017 rating decision that denied service connection for depression, nor does he express disagreement with the June 2017 rating decision. The Board has not construed the October 2017 brief as a notice of disagreement regarding the denial of service connection for depression for three reasons. One, there is no disagreement expressed in the brief. Two, and more importantly, a notice of disagreement must be submitted on a prescribed form that was provided to the Veteran at the time he was notified of the decision. Three, a notice of disagreement must be submitted to the agency of original jurisdiction who decided the issue. 38 C.F.R. § 20.300 (2017). 


FINDINGS OF FACT

1. Migraine headaches are not manifested by frequent prostrating headaches resulting in severe economic inadaptability.

2. The Veteran is not precluded from securing or following a substantially gainful occupation due to the service-connected migraine headaches.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

2. The criteria for a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which is the Diagnostic Code that specifically addresses migraine headaches. A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months. The maximum rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). Additionally, the rating criteria do not define "prostrating" attacks. "Prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012). This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion." See VA Compensation Service's Medical Electronic Performance Support System (2015). Likewise, the rating criteria also do not define "severe economic inadaptability."

In evaluating the medical evidence of record, the Board finds that the preponderance of the evidence indicates that the symptoms associated with the Veteran's headache disability do not more closely approximate the criteria for a 50 percent rating for migraines under DC 8100. See 38 C.F.R. § 4.124(a).

Service connection was granted for migraine headaches in a February 2010 rating decision, and a 30 percent evaluation was assigned. 

In a private medical record dated January 29, 2006, the Veteran's doctor attributed the Veteran's headaches and migraines to problems with the Veteran's cervical spine.

In a private medical record from August 27, 2007, the Veteran described a history of migraines since childhood. The Veteran mentioned occasionally experiencing "some significant headaches." 

In a private medical record from December 24, 2008 the Veteran reported migraine headaches twice a month.

In a record from the Orlando OPC from June 5, 2009 the Veteran stated that he had intermittent migraine headaches. The Veteran stated that he was unable to keep several jobs because of pain related to chronic neck pain.

In a private medical record dated July 30, 2009 from Comprehensive Health Services, the doctor noted that the Veteran's ability to function is limited because of the debilitating nature of the migraine headaches (the Veteran described them as debilitating), such that the Veteran cannot see or focus due to dizziness.

In an SSA decision dated September 16, 2009, after considering the Veteran's medical record, the SSA found that the Veteran's conditions were not severe enough to keep the Veteran from working.

In a record from the Viera CBOC dated December 15, 2009, the Veteran stated that he experiences migraines once a month and that symptoms last up to 48 hours.

In an Orlando VA Medical Center (VAMC) examination dated January 4, 2010, the Veteran reported weekly migraines, lasting 1-2 days, and that most of the attacks were prostrating in nature.

In an SSA Physical Residual Functional Capacity Assessment from January 21, 2010, the Veteran indicated a history of migraines once a month.

At a January 2010 VA examination, the Veteran reported that when he had a headache, he must remain in bed, with blurred vision, nausea, and pain that lasts two to three days per headache. The examiner diagnosed the Veteran with migraine headaches. The Veteran reported that his headaches had gotten worse and that he was no longer able to take aspirin due to gastrointestinal upset. The Veteran reported that the frequency of headaches was weekly, with prostrating headaches lasting one to two days, even with continuous medication.

In an SSA decision dated in March 2010 shows that after considering the Veteran's medical record, SSA determined that the Veteran's conditions were not severe enough to keep the Veteran from working.

In the Veteran's Notice of Disagreement (NOD), received in March 2010, the Veteran stated that he could not maintain employment due to his migraines and was suffering from financial problems as a result of his inability to keep a job. The Veteran described his headaches as being "very frequent, lasting two to three days at a time and a minimum of one episode a week, sometimes two." The Veteran characterized his migraines as severe, debilitating, prostrating prolonged attacks, adding that he could not hold a job because of symptoms associated with his migraines. The Veteran stated that he had attempted work five times since 2008 and could not maintain employment because of these problems. The Veteran stated, "I was forced to move here to Florida with my mother because my savings ran out and I had no place to live and no medical benefits."

In an April 2010 private medical record, it shows that the Veteran underwent surgery on his cervical spine, the examiner wrote that the Veteran "suffers with chronic, debilitating, medically refractory discogenic neck pain and cervical deformity with kyphosplaty, cervical degenerative disk disease, spondylosis and stenosis." In a separate document from this same surgery, the examiner wrote that the Veteran presented to his neurosurgery clinic with "chronic debilitating intractable neck pain radiating into his shoulders, numbness and tingling in his hands, weakness."  The examiner wrote that the neck pain was debilitating and affected the Veteran's ability to sleep and work. 

In September 2010, the Veteran received another VA examination. The Veteran reported migraines with a frequency of twice a week, for which he took medicine.

In a decision dated January 26, 2011 the SSA found that the Veteran could not work an eight-hour work day. The determination was attributed the Veteran's reduced work capability to degenerative disc disease (DDD) of the cervical spine and testicular cancer. The decision acknowledged the Veterans reports of migraine headaches.

In October 2013, the Veteran received another VA examination. The Veteran reported prostrating headaches once a week, with each episode lasting two to four days. The Veteran reported receiving assistance in accomplishing household chores. The Veteran reported constant head pain on both sides of the head that worsened with physical activity, nausea, sensitivity to light and sound, and changes in vision. The examiner noted that the Veteran's headache disability impacted his ability to work. The Veteran reported these symptoms as the reason that he has not worked since 2008.

In a September 2015 addendum, the October 2013 examiner stated that a review of the Veteran's file shows that he has classic weekly migraines, with episodes lasting two to four days. The examiner opined that the Veteran could work on a part-time basis, but only when he is migraine free. The examiner estimated that based upon the pattern of migraines, the Veteran can work part-time or half of a normal week.

The Board notes that most of the Veteran's symptoms associated with his migraine headaches are subjective, and the Veteran is competent to state that he has had frequent headaches several times per month that result in periods of incapacitation. Moreover, headaches of the type experienced by the Veteran can be easily identified by a lay person who is experiencing this symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board notes that the Veteran has indicated that the he experiences migraines twice a week, lost five, different jobs due to his migraines, and has experienced regular migraines since 2000. In other instances, prior to being assigned the 30 percent rating for migraine headaches (which rating decision was issued in February 2010), however, the Veteran stated that he experienced migraines approximately once or twice a month, that he lost those five jobs due to absenteeism for neck pain, and that his migraines were not weekly. See August 2007 private medical record (currently occasionally experiencing some significant headaches); December 2008 private medical record (migraine headaches twice a month); June 2009 VA treatment record (intermittent migraine headaches); and December 2009 VA treatment record (experiences migraines once a month and symptoms last up to 48 hours). In May 2009, he complained of daily headaches, but these headaches were "mostly frontal around eyes, no visual changes, but sometimes nausea and vomiting." The description of these headaches described in 2009, are not completely prostrating.

This change in the Veteran's description of the symptoms associated with his migraines is not credible. The Veteran reported migraines only once a month in December 2009, however, by March 2010 the Veteran reported migraines as frequently as twice a week, representing a near 800 percent increase in severity of his migraines within the span of three months (from 1 time a month to 2 times a week (which is 8 times a month)). The Veteran now contends that his migraines are weekly and debilitating and that his medical symptoms that impact his ability to work are attributed to his migraine headaches. However, in the past, and when not seeking treatment in connection with his claim, the Veteran, private physicians, and SSA attributed his medical symptoms that negatively impacted his ability to work to other etiologies. For example, the Veteran clearly had an injury to his cervical spine in 2005 and another injury in 2008, which had a large impact on him medically, as there are multiple records showing treatment for cervical spine pain, including surgery in 2008. When he underwent additional surgery relating to his cervical spine in 2010, the examiner described his pain involving his cervical spine as "debilitating" and "intractable." The Veteran had used "debilitating" to describe his headaches in his March 2010 notice of disagreement and then such word was used to describe his neck pain the following month when undergoing surgery. 

The Board notes that in the April 2010 private medical record, the examiner wrote that the Veteran reported that the pain "radiates up into his head and down his arms." The Board does not find that this description of the pain radiating into his head as being indicative of the Veteran's migraine headaches. This medical record shows seven diagnoses of "intractable debilitating neck pain, cervicobrachial pain, cervical radiculopathy, cervical diskogenic diskogram concordant pain, cervical disk herniation, cervical spondylosis, and bilateral ulnar neuropathy." If such symptoms were indicative of headaches, the Board finds that a diagnosis of headaches would have been included.  

When the Veteran initially submitted a claim for SSA disability benefits, he attributed his inability to work to neck pain. He added migraine headaches after he was denied SSA benefits. Before applying for VA benefits, the Veteran claimed for several years that his migraines were only once or twice a month.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). In the instant case, the Board finds the Veteran's statements pertaining to the severity of his migraine headaches to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating self-interest and, therefore, the Board accords minimal probative weight to such contentions.

The Board has considered the supplied articles on migraines, but these articles are not specific to the Veteran.  The preponderance of the credible evidence is against a finding that the Veteran's migraine headaches meet the criteria for a 50 percent rating. Again, the Veteran's allegations as to the severity of his headaches are not credible.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an initial increased rating for migraine headaches. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. TDIU

In the Veteran's NOD, received in March 2010, the Veteran stated that he could not maintain employment due to his migraine headaches and that he was suffering from financial problems as a result of his inability to keep a job. The Veteran stated that he had attempted to work five times since 2008 and could not maintain employment because of these problems. The Veteran stated, "I was forced to move here to Florida with my mother because my savings ran out and I had no place to live and no medical benefits." Accordingly, entitlement to TDIU has been reasonably raised by the record, and will now be considered by the Board.

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities. See 38 C.F.R. § 4.16(a) (2016). Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more. Id.

When a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating may never nevertheless be warranted where the veteran is unemployable due to a service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Should the Board discern a plausible basis for an extraschedular TDIU, it must refer the matter to the Director of Compensation Service for an initial decision before the Board may decide the issue. See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner. The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant. See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

The Board shall consider the nature of the employment and the reason for any termination. 38 C.F.R. § 4.16(a). The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361 (1993). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran does not meet the minimum disability rating percentage threshold for consideration of schedular TDIU. 38 C.F.R. § 4.16(a). The Veteran is service connected for one disability only, which are migraine headaches at a rating of 30 percent. Thus, the Veteran does not have a disability rated at least 60 percent, nor does he have at least one disability rated at least 40 percent with an additional disability that creates a combined evaluation of at least 70 percent.

Nevertheless, when a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability or disabilities. 38 C.F.R. § 4.16(b); see also Fanning, 4 Vet. App. 225. In these kind of circumstances, the rating board should submit to the Director of Compensation and Pension Service, for extra-schedular consideration for TDIU in a case where a veteran is unemployable by reason of service-connected disability or disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's migraine headaches preclude him from securing or following a substantially gainful occupation for the period on appeal. Therefore, referral to the Director of Compensation and Pension Service is not warranted. The reasons for this determination follow.

On July 18, 2015, in the Veteran's Form 21-8940 application for TDIU, the Veteran stated that he was prevented from gainful work because of headaches and depression. The Veteran's representative in the October 2017 brief has stated that service connection for depression should be granted and assigned a 70 percent rating, which would then establish that the Veteran meets the schedular criteria for a TDIU rating. However, the Veteran is not service connected for depression (service connection has been denied for this disability in a June 2017 rating decision), and this disability cannot serve as a basis to grant TDIU benefits.  The Veteran reported he completed high school and had one year of college.  He claimed he became too disabled to work in 2008. 

Prior to applying for compensation benefits for migraine headaches in June 2009, the Veteran was not claiming that his migraine headaches prevented him from working. For example, in a June 2009 VA treatment record, the Veteran reported he had intermittent migraine headaches. The Veteran stated that he was unable to keep several jobs because of pain related to chronic neck pain, which is not a service-connected disability.

There are two "Disability Report - Adult - Form SSA-3368," in the Veteran's SSA records. They are not dated, but from reviewing the facts reported therein, it is clear that one was completed prior to the other (one showed later dates for both occupation and medical treatment than the other), but neither has a date signed to show when the form was completed. In the one that was completed earlier, when asked, "What are the illnesses, injuries, or conditions that limit your ability to work," the Veteran responded, "Neck problem." When asked how his illness, injury, or condition limited his ability to work, he wrote, "I cannot reach, look up, or lift anything." In the subsequent form, when asked, "What are the illnesses, injuries, or conditions that limit your ability to work," the Veteran responded, "Severe pain in neck and back, knee pain, migraines daily." When asked how his illness, injury, or condition limited his ability to work, he wrote, "The pain is so severe at times it makes me vomit and can last for days." This is another example of an inconsistent statement from the Veteran.

In an SSA Physical Residual Functional Capacity Assessment from September 9, 2009, SSA held the Veteran could occasionally lift 50 pounds, frequently lift 25 pounds, and stand about 6 hours in an 8-hour work day. SSA found no postural, visual, communicative, or environmental limitations. In an SSA decision dated September 16, 2009, after considering the Veteran's medical record, SSA found that the Veteran's conditions were not severe enough to keep the Veteran from working. In an SSA decision dated March 2, 2010, after considering the Veteran's medical record, the SSA found that the Veteran's conditions were not severe enough to keep the Veteran from working.

In a January 2011 decision, SSA found that the Veteran could not work an 8-hour work day; however, the decision attributed the Veteran's reduced ability to work to DDD of the cervical spine and testicular cancer, which it characterized the disabilities as "severe impairments." The decision noted the Veteran's reports of migraine headaches, but it did not include that as one of the "severe impairments" that impacted the Veteran's ability to perform basic work activities. The Veteran is not service connected for DDD of the cervical spine or testicular cancer. Thus, SSA found the Veteran was unable to work due to non-service-connected disabilities. This tends to establish that SSA did not find that migraine headaches prevented the Veteran from working; otherwise, it would have included that disability in its discussion of "severe impairments."

As mentioned above, in a September 2015 addendum, the October 2013 VA examiner opined that the Veteran could work on a part-time basis, but only when he is migraine free. The examiner estimated that based upon the pattern of migraines, the Veteran can work part-time or half of a normal week. The Board accords this opinion no probative value, as the examiner relied on the Veteran's description as to the severity of his migraine headaches, which description the Board finds is not credible. 

Although the Veteran now contends that he is unable to maintain employment due to his migraine headaches, on past occasions, the Veteran stated that he was unable to maintain employment due to non-service-connected disabilities, such as his various cervical spine disabilities. In the instant case, the Board finds such statements (that he cannot work due to his migraine headaches) to lack credibility, as they are inconsistent with the other evidence of record and were made under circumstances indicating self-interest and, therefore, the Board accords lessened probative weight to the contentions that the migraine headaches preclude him from working. In the Veteran's formal application for TDIU benefits, he attributed his inability to work to migraine headaches and depression, a disability for which he is not service connected. This tends to establish that the Veteran does not believe that his migraine headaches, alone, prevent him from securing and maintaining gainful employment.  

Furthermore, SSA records also show that the Veteran's reduced work capability is due to non-service-connected disabilities involving the cervical spine and testicular cancer. Accordingly, the Board does not find a plausible basis for a TDIU rating sufficient to refer this issue to the Director of Compensation Service for extraschedular consideration.

Remaining VA and private treatment records do not support a finding that the Veteran is unable to secure and maintain substantial gainful employment due solely to his only service-connected disability of migraine headaches. The evidence of record, including assessments by the SSA and VA, ultimately reflects the Veteran's inability to work is due to non-service-connected disabilities. Both the Veteran and his representative attribute the Veteran's inability to work to migraine headaches and depression.  As stated previously, depression is not service connected and cannot be considered in determining whether the Veteran is prevented from securing and maintaining substantial gainful employment due to service-connected disability.  Thus, even their own statements do not establish that the migraine headaches alone prevent the Veteran from working.  

In light of the foregoing, the Board finds the evidence to preponderate against a claim for a TDIU. As such, referral for consideration of a TDIU rating is not warranted under 38 C.F.R. § 4.16(b). The benefit of the doubt doctrine is inapplicable, and the claim is denied. See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an initial increased rating in excess of 30 percent for migraine headaches is denied.

Entitlement to a TDIU due to service-connected disability of migraine headaches is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


